BRICKELL, C. J.
The question decisive of this case has recently been fully considered in this court, and we must now regard it as settled. A tax-payer cannot, in the absence of some special equity, bringing his case within the recognized jurisdiction of a court of equity, obtain relief by injunction against a tax, State, county or municipal,, because of its illegality. — Cooley on Taxation, 536; Mayor, &c. v. Baldwin, 57 Ala. 61; Lott v. Gold Life Ins. Co. 54 Ala. 499.
The decree of the Chancellor must be affirmed.